Citation Nr: 1613834	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 




INTRODUCTION

The Veteran had active service from April 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina. 

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant claim, the Veteran continues to seek service connection for bilateral knee disabilities, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for bilateral knee disabilities.

In March 2010, it appears that the RO reopened the Veteran's claim for bilateral knee disabilities on the basis that new and material evidence had been received. However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO action determining that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied bilateral knee disability claim ought to be reopened before addressing the merits of the claim. Id. 

In December 2012, the Board denied the Veteran's claim.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court granted the parties' October 2013 Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

Pursuant to the Joint Motion, the Board remanded the claim to reopen in October 2014.  It now returns for appellate review. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for nervous condition, chronic depression, tinnitus, hearing loss, and bilateral foot disability have been raised by the record in a February 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has also been raised by the record in a February 2016 statement, but has not been adjudicated by the AOJ.  The Veteran initially filed a claim for entitlement to service connection for PTSD in May 2013, which was denied in a May 2014 rating decision.  The Veteran timely filed a notice of disagreement (NOD) in June 2014 and a statement of the case (SOC) was issued in October 2015.  The Veteran filed an untimely Form 9 with respect to the PTSD claim in January 2016.  As the Form 9 was not timely, the RO thus closed the appeal and the February 2016 statement is construed as a claim to reopen the issue of entitlement to service connection for PTSD.  See RO letter dated in January 2016.  Therefore, the matter of whether the previously denied claim should be reopened is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A petition to reopen a claim of service connection for bilateral knee disabilities was denied by the RO in May 2006 and was not appealed; the May 2006 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the May 2006 rating decision includes clinical records showing current bilateral knee disabilities, an impression of chronic in-service knee disabilities, and lay statements showing symptomatology present since service raise a reasonable possibility of substantiating the underlying claim for service connection for bilateral knee disabilities and therefore is material evidence. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for bilateral knee disabilities.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for bilateral knee disabilities.  In regards to the claim to reopen, this decision constitutes a grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

In a decision dated in May 2006, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bilateral knee disabilities.  The RO determined that the record did not include evidence suggesting that the Veteran's diagnosed bilateral patellofemoral syndrome was related to his military service.  The Veteran did not appeal this decision and it is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).  Id. 

In August 2007, the Veteran filed an informal claim, seeking to reopen the matter.  Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The Veteran has submitted several items of evidence since the most recent May 2006 adverse decision, including additional VA treatment reports and various buddy statements.  VA treatment reports dated in April 2007 reflect an impression of chronic knee pain with probable multiple contributing factors including some degenerative joint disease of both knees.  It was also noted that the Veteran had diffuse joint pain.  At that time the Veteran reported initially developing knee pain while during active duty.  The examiner stated that the Navy clinic visit notes show chronic patellar tendonitis /bursitis.  The Veteran was afforded a January 2010 VA examination report.  At that time the examiner listed the onset date of 1972 and noted that the knee pain was progressive for the past 30 years.  The diagnoses at that time included meniscal injuries of the right knee and arthralgia of the left knee.  According to a November 2014 VA treatment report, the assessment includes chronic knee pain.  

The Veteran also submitted two "buddy statements," dated in 2015, in which the Veteran's wife and daughter state that the Veteran has had knee problems and pain for a very long time. 

The buddy statements and VA treatment records reflecting findings of chronic knee disabilities in service, a diagnosis of a current chronic disease along with reports of continuity of symptomatology do lend support to the claim.  In that sense, the evidence relates to an unestablished fact necessary to substantiate the underlying claim for service connection.  Also, this evidence was not of record at the time of the last, final denial of record.  The evidence, accordingly, is new and material, and the claim is reopened.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has a current bilateral knee disabilities, an impression of chronic in-service knee disabilities, and a chronic history of knee pain.  Thus, evidence submitted since the RO's May 2006 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's May 2006 decision, and reopening the claim of service connection for bilateral knee disabilities is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for bilateral knee disabilities is granted.


REMAND

The Veteran has consistently alleged that his bilateral knee disabilities are related to service.  Specifically, he asserts that his current knee disabilities are a result of crawling and injuries incurred in service.  The Veteran underwent a VA examination in January 2010 wherein the examiner opined that the right knee meniscal injuries and left knee arthralgia are less likely than not caused by or a result of complaints treated during military service.  Specifically, he stated that the Veteran was treated for pre-patellar bursitis with resolution of complaints and that the current meniscal and ligamentous injuries are not a consequence of pre-patellar bursitis.  Although the examiner noted that the Veteran reported an onset date of 1972, the examiner's notation that there was a resolution of complaints contradicts that Veteran's assertion that his knee pain has continued since service as well as additional evidence of record.  

Specifically, the January 2010 VA examiner stated that the Veteran had a normal discharge physical in 1974 with resolution of pain and swelling.  However, a 1974 discharge physical is not of record.  The Board finds the January 2010 examination is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, an April 2007 VA examiner noted the Veteran's service treatment records showed chronic patellar tendonitis/ bursitis.  While the 2010 VA examiner indicated that he reviewed the Veteran's claims file and noted the Veteran's complaints of progressive knee pain, it is unclear whether he considered the Veteran's or the April 2007 VA examiner's statements in formulating his opinion.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above, the Board finds that the January 2010 VA examination is inadequate and a remand is warranted in order to obtain a new VA examination. 

The most recent VA treatment records associated with the claims file are dated in February 2015.  On remand, updated VA records dated from February 2015 to the present, to include from the Salisbury VA Medical Center (VAMC), must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all records from the Salisbury VAMC dated from February 2015 to the present. 

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed bilateral knee disabilities.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed knee disabilities were incurred during or are otherwise related to the Veteran's period of active service?  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed arthritis manifested within one year of the Veteran's period of active service?  The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his knees.  The examiner is also asked to address the April 2007 VA treatment report indicating chronic disabilities in service and the lay statements regarding continuity of symptomatology.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the claim on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


